                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JARED BRUTON,                  )
                               )
                   Petitioner, )
                               )
              v.               )             1:14CV519
                               )             1:01CR263-1
UNITED STATES OF AMERICA,      )
                               )
                   Respondent. )

                                      ORDER

      On    January    7,   2015,   the   United    States   Magistrate    Judge’s

Recommendation was filed and notice was served on Petitioner pursuant to 28

U.S.C. § 636. Petitioner filed objections [Doc. #216] to the Recommendation

within the time limit prescribed by Section 636.        The Court has reviewed

Petitioner’s objections de novo and finds they do not change the substance of

the United States Magistrate Judge’s Recommendation [Doc. #214], which is

affirmed and adopted.

      IT IS THEREFORE ORDERED that this action is filed and then DISMISSED

sua sponte for failure to obtain certification for this § 2255 application by filing

a Motion for Authorization in the Court of Appeals as required by 28 U.S.C. §§

2255 and 2244 and Fourth Circuit Local Rule 22(d), and that, finding no

substantial issue for appeal concerning the denial of a constitutional right




       Case 1:01-cr-00263-NCT Document 225 Filed 09/08/20 Page 1 of 2
affecting the conviction, nor a debatable procedural ruling, a certificate of

appealability is DENIED.

      This the 4th day of September, 2020.

                                   /s/ N. Carlton Tilley, Jr.
                             Senior United States District Judge




                                    2




       Case 1:01-cr-00263-NCT Document 225 Filed 09/08/20 Page 2 of 2
